NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                 HENRY F. GILCHRIST,
                   Claimant-Appellant,
                             v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
                __________________________

                        2011-7113
                __________________________

    Appeal from the Court of Appeals for Veterans Claims
in case No. 10-3190, Judge Ronald M. Holdaway.
               ___________________________

                  Decided: August 5, 2011
                ___________________________

      HENRY F. GILCHRIST, of Chesnee, South Carolina, pro
se.

   SARAH A. MURRAY, Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and KIRK
MANHARDT, Assistant Director.
              __________________________
GILCHRIST   v. DVA                                       2


   Before LOURIE, MOORE, and REYNA, Circuit Judges.
PER CURIAM.
    Henry F. Gilchrist appeals from the decision of the
Court of Appeals for Veterans Claims (Veterans Court)
dismissing his appeal for lack of jurisdiction. Because the
Veterans Court correctly determined it lacked jurisdiction
over Mr. Gilchrist’s appeal, we affirm.
                      BACKGROUND
    Mr. Gilchrist seeks “benefits at 100% unemployable.”
This request was originally denied by the Department of
Veterans Affairs Regional Office (RO) in 2010, and Mr.
Gilchrist appealed the decision to the Board of Veterans
Appeals (Board). The Board remanded the appellant’s
claim to the RO for further consideration and develop-
ment. Mr. Gilchrist filed a Notice of Appeal from the
Board’s decision. The Secretary of Veterans Affairs
moved to dismiss the appeal for lack of jurisdiction.
    Citing our decision in Kirkpatrick v. Nicholson, 417
F.3d 1361 (Fed. Cir. 2005), the Veterans Court held the
Board’s remand was not a final decision. Accordingly, the
Veterans Court dismissed Mr. Gilchrist’s appeal for lack
of jurisdiction. The Veterans Court explained Mr. Gil-
christ’s response did “not adequately address the issue of
the Court’s jurisdiction to review the instant appeal.”
Appellee’s Infr. Br. App. 1. The Veterans Court indicated
that, “[i]f and when a final Board decision is issued on
remand, any matter determined in such a decision may be
appealed to this Court.” Id. Mr. Gilchrist appeals the
dismissal of the Veterans Court to this court. We have
jurisdiction pursuant to 38 U.S.C. § 7292.
                       DISCUSSION
   The jurisdiction of this court to review Veterans Court
3                                           GILCHRIST   v. DVA


decisions is limited by statute. 38 U.S.C. § 7292. We have
jurisdiction to review a decision “with respect to the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” 38 U.S.C. § 7292(a). If an appeal
does not present a constitutional issue this court “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2).
     The Veterans Court correctly determined it lacked ju-
risdiction to review Mr. Gilchrist’s appeal related to his
disability rating. “Section 7252(a) provides jurisdiction
for the Veterans' Court to review ‘decisions of the Board of
Veterans' Appeals.’ Our case law and section 7104(d)(2)
define a Board decision as including an order granting
appropriate relief or denying relief.” Kirkpatrick, 417
F.3d at 1364 (remand for additional examination is not a
“decision”). The Board’s remand is not a final decision
within the meaning of 38 U.S.C. § 7252(a). The Board
order must either grant or deny the veteran’s request for
relief to constitute a final decision. Id. at 1365.
    In this case, the Board remanded Mr. Gilchrist’s claim
to the RO for further consideration and development.
Like Kirkpatrick, the remand order here did not grant or
deny relief to Mr. Gilchrist. Because Mr. Gilchrist’s
remand order is not a final decision, the Veterans Court
correctly determined it lacked jurisdiction. Accordingly,
we affirm.
    To the extent Mr. Gilchrist asks us to review facts
concerning his disability rating, we lack jurisdiction. 38
U.S.C. § 7292(d)(2). We have considered Mr. Gilchrist’s
other arguments and find them not persuasive.
GILCHRIST   v. DVA              4


                     AFFIRMED
                       COSTS
   No costs.